DETAILED ACTION
This office action is in response to Applicant’s arguments and amendments filed on January 28, 2022. The application contains claims 1-15: 
Claims 7 and 14 are amended
Claims 1-15 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The amendment filed on January 28, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “the predefinition of the data” in paragraph [0061], line 10.
Applicant is required to cancel the new matter in the reply to this Office Action.

Response to Arguments
Applicant's arguments and amendments filed on January 28, 2022 have been fully considered and the objections and rejections are updated accordingly. 

Claim Objections
In view of the amendments to the claims, the objections to claims 7 and 14 are withdrawn.
However, the amendments raise new issues. Please see below for details.

Claim Rejections - 35 USC § 102
	Applicant argues, on page 2-3 of Applicant Arguments/Remarks Made in an Amendment, that the cited prior art Fletcher et al. (US 20170046374 A1) does not teach the following claim limitation:
“converting the data items included in a group having a plurality of data items out of the groups into a smaller number of data items than a number of data items included in the group based on a predetermined rule”. 
Applicant’s argument is quoted as follows:
“As evidenced by the above, Fletcher merely discloses “monitoring system for displaying a selected statistic, in accordance with one or more implementations of the present disclosure’. However, Fletcher fails to disclose at least the above-emphasized features of claims 1, 8 and 15. Thus, at least the noted features provide distinctions over Fletcher.”

Applicant only alleges what Fletcher discloses but does not offer reasons why Applicant thinks Fletcher does not teach the above quoted claim limitation. In response, the examiner explains below how Fletcher teaches the above quoted claim limitation:
Fletcher, paragraph [0681], teaches calculating a statistic using the values from the field (cpu_load_percent 2513) based on a user-selected statistical function. The action of calculating a statistic corresponds to "converting", the values from the field corresponds to "a group having a plurality of data items" with each value from the field corresponding to a data item, and the statistical function corresponds to “a predetermined rule”. Because any statistic function in the listed statistical functions, for example, average, count, count of distinct values, maximum, mean, minimum, sum, etc., will result in a single value, which is a smaller number of values than the number of values from the field, thus Fletcher teaches “converting … into a smaller number of data items than a number of data items included in the group”.
Therefore, Fletcher teaches every single element of the above quoted claim limitation. 
The 35 U.S.C. 102 rejections as set forth below are updated to reflect the amendments and are maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 7 and 14 each recite “the predefinition of the data” as a claim limitation in lines 7-8, respectively. There is insufficient antecedent basis for this limitation in the claim. Therefore, claims 7 and 14 are indefinite and rejected under 35 U.S.C. 112(b). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by over Fletcher et al. (US 20170046374 A1).

With regard to clam 1,
	Fletcher teaches
a non-transitory computer-readable recording medium having stored therein a program that causes a computer (Fig. 2; [0321]: computing machine) to execute a process comprising: 
classifying a plurality of data items included in outputted data output by carrying out a simulation using a plurality of agents into a plurality of groups based on difference between model elements of data output sources of the respective data items in the agents (Abstract; [0306]; Fig. 1: identify and group events, and perform actions against the group, wherein events correspond to “data items”. [0313]-[0314]: group machine data based on entity definition, wherein entity corresponds to “agents”, and entity definition, which recognizes and differentiates entities, corresponds to “model elements of data output sources”. [0895]-[0896]: generate simulated data for entities and use it as training data, i.e., “data output by carrying out a simulation using a plurality of agents”); 
converting the data items included in a group having a plurality of data items out of the groups into a smaller number of data items than a number of data items included in the group based on a predetermined rule ([0681]: calculate a statistic based on a user-selected statistical function, wherein the statistical function corresponds to “a predetermined rule”, and any of the list of statistical functions, e.g. average, count, count of distinct values, maximum, mean, minimum, sum, etc. will result in “a smaller number of data items”. The statistic calculation is an action performed on an identified group thus “converting the data items included in a group …”); and 
identifying a combination of the data items having an appearance tendency equal to or higher than a predetermined value in the outputted data resulting from the converting (Fig. 4; [0333]; [0304]: provide visualization that includes KPI threshold representing a certain state for the KPI, wherein KPI threshold corresponds to “a predetermined value”. Fig. 34AE: the graph illustrates machine data points that satisfy the KPI threshold, wherein the data points on the graph correspond to “a combination of the data items”).

With regard to clam 2,
	Fletcher teaches
the non-transitory computer-readable recording medium according to claim 1, wherein the outputted data is log data on the agents having behavior in the simulation satisfying a predetermined condition ([0310]: machine data may be log data; [0306]: groups satisfying a precondition, wherein the precondition corresponds to “a predetermined condition”. The machine data indicates performance “behavior” of each machine, i.e., “agent”).

With regard to clam 3,
Fletcher teaches 
the non-transitory computer-readable recording medium according to claim 1, wherein the converting includes converting the data items included in the group resulting from the classifying based on a rule corresponding to the model elements of the group ([0681]: calculate a statistic by applying a statistical function to the value(s) from the field (e.g., cpu_load_percent 2513), wherein applying the statistical function to the field cpu_load_percent corresponds to “a rule” with the field corresponding to “the model elements of the group”).

With regard to clam 4,
Fletcher teaches
the non-transitory computer-readable recording medium according to claim 1, wherein the converting includes converting the data items included in the group into one data item ([0681]: and any of the list of statistical functions, e.g. average, count, count of distinct values, maximum, mean, minimum, sum, etc. will result in “one data item” after processing a group of data items).

With regard to clam 5,
Fletcher teaches
the non-transitory computer-readable recording medium according to claim 1, wherein the converting includes converting the data items resulting from conversion into a value corresponding to a cluster obtained by clustering ([0761]: the average of the average cpu_load_percent of all entities in the service results in a single value, "Medium" or "High", to represent an overall state of the KPI, wherein each of "Medium" and "High" corresponds to “a cluster”).

With regard to clam 6,
Fletcher teaches
the non-transitory computer-readable recording medium according to claim 1, further causing the computer to execute outputting the identified combination of the data items (Fig. 34AE: the graph illustrates identified machine data points that satisfy the KPI threshold, which corresponds to visually “outputting the identified combination of the data items”).

With regard to clam 7,
Fletcher teaches
the non-transitory computer-readable recording medium according to claim 6, wherein the data items resulting from conversion are each any one of a data item relating to an effect of the agents to an environment in the simulation, a data item relating to acquisition of information by the agents from the environment, and a data item relating to predefinition on the agents ([0761]: the converted values, "Medium" and "High", each represent an overall state of the KPI, which corresponds to “an effect” of the particular group of entities to the IT environment), and 
the outputting includes outputting the combination including the data item relating to the effect and at least one of the data item relating to the predefinition of the data and the data item relating to the acquisition of information (Fig. 34AE: the graph identifies the identified machine data points that satisfy the KPI threshold, which corresponds to both “the effect” of a particular group of entities to the IT environment and the data).

With regard to clam 8,
	Fletcher teaches
an analysis method ([0303]-[0306]: method) comprising: 
classifying a plurality of data items included in outputted data output by carrying out a simulation using a plurality of agents into a plurality of groups based on difference between model elements of data output sources of the respective data items in the agents (Abstract; [0306]; Fig. 1: identify and group events, and perform actions against the group, wherein events correspond to “data items”. [0313]-[0314]: group machine data based on entity definition, wherein entity corresponds to “agents”, and entity definition, which recognizes and differentiates entities, corresponds to “model elements of data output sources”. [0895]-[0896]: generate simulated data for entities and use it as training data, i.e., “data output by carrying out a simulation using a plurality of agents”), by a processor ([1693]-[1694]: a processing device ( processor) 7802); 
converting the data items included in a group having a plurality of data items out of the groups into a smaller number of data items than a number of data items included in the group based on a predetermined rule ([0681]: calculate a statistic based on a user-selected statistical function, wherein the statistical function corresponds to “a predetermined rule”, and any of the list of statistical functions, e.g. average, count, count of distinct values, maximum, mean, minimum, sum, etc. will result in “a smaller number of data items”. The statistic calculation is an action performed on an identified group thus “converting the data items included in a group …”), by the processor; and 
identifying a combination of the data items having an appearance tendency equal to or higher than a predetermined value in the outputted data resulting from the converting (Fig. 4; [0333]; [0304]: provide visualization that includes KPI threshold representing a certain state for the KPI, wherein KPI threshold corresponds to “a predetermined value”. Fig. 34AE: the graph illustrates machine data points that satisfy the KPI threshold, wherein the data points on the graph correspond to “a combination of the data items”), by the processor.

With regard to clam 9,
	Fletcher teaches
the analysis method according to claim 8, wherein the outputted data is log data on the agents having behavior in the simulation satisfying a predetermined condition ([0310]: machine data may be log data; [0306]: groups satisfying a precondition, wherein the precondition corresponds to “a predetermined condition”. The machine data indicates performance “behavior” of each machine, i.e., “agent”).

With regard to clam 10,
Fletcher teaches 
the analysis method according to claim 8, wherein the converting includes converting the data items included in the group resulting from the classifying based on a rule corresponding to the model elements of the group ([0681]: calculate a statistic by applying a statistical function to the value(s) from the field (e.g., cpu_load_percent 2513), wherein applying the statistical function to the field cpu_load_percent corresponds to “a rule” with the field corresponding to “the model elements of the group”).

With regard to clam 11,
Fletcher teaches
the analysis method according to claim 8, wherein the converting includes converting the data items included in the group into one data item ([0681]: and any of the list of statistical functions, e.g. average, count, count of distinct values, maximum, mean, minimum, sum, etc. will result in “one data item” after processing a group of data items).

With regard to clam 12,
Fletcher teaches
the analysis method according to claim 8, wherein the converting includes converting the data items resulting from conversion into a value corresponding to a cluster obtained by clustering ([0761]: the average of the average cpu_load_percent of all entities in the service results in a single value, "Medium" or "High", to represent an overall state of the KPI, wherein each of "Medium" and "High" corresponds to “a cluster”).

With regard to clam 13,
Fletcher teaches
the analysis method according to claim 8, further comprising outputting the identified combination of the data items (Fig. 34AE: the graph illustrates identified machine data points that satisfy the KPI threshold, which corresponds to visually “outputting the identified combination of the data items”), by the processor.

With regard to clam 14,
Fletcher teaches
the analysis method according to claim 13, wherein the data items resulting from conversion are each any one of a data item relating to an effect of the agents to an environment in the simulation, a data item relating to acquisition of information by the agents from the environment, and a data item relating to predefinition on the agents ([0761]: the converted values, "Medium" and "High", each represent an overall state of the KPI, which corresponds to “an effect” of the particular group of entities to the IT environment), and 
the outputting includes outputting the combination including the data item relating to the effect and at least one of the data item relating to the predefinition of the data and the data item relating to the acquisition of information (Fig. 34AE: the graph identifies the identified machine data points that satisfy the KPI threshold, which corresponds to both “the effect” of a particular group of entities to the IT environment and the data).

With regard to clam 15,
	Fletcher teaches
an analyzing apparatus ([0002]: system) comprising a processor ([1693]-[1694]: a processing device ( processor) 7802) that executes a process comprising: 
classifying a plurality of data items included in outputted data output by carrying out a simulation using a plurality of agents into a plurality of groups based on difference between model elements of data output sources of the respective data items in the agents (Abstract; [0306]; Fig. 1: identify and group events, and perform actions against the group, wherein events correspond to “data items”. [0313]-[0314]: group machine data based on entity definition, wherein entity corresponds to “agents”, and entity definition, which recognizes and differentiates entities, corresponds to “model elements of data output sources”. [0895]-[0896]: generate simulated data for entities and use it as training data, i.e., “data output by carrying out a simulation using a plurality of agents”); 
converting the data items included in a group having a plurality of data items out of the groups into a smaller number of data items than a number of data items included in the group based on a predetermined rule ([0681]: calculate a statistic based on a user-selected statistical function, wherein the statistical function corresponds to “a predetermined rule”, and any of the list of statistical functions, e.g. average, count, count of distinct values, maximum, mean, minimum, sum, etc. will result in “a smaller number of data items”. The statistic calculation is an action performed on an identified group thus “converting the data items included in a group …”); and 
identifying a combination of the data items having an appearance tendency equal to or higher than a predetermined value in the outputted data resulting from the converting (Fig. 4; [0333]; [0304]: provide visualization that includes KPI threshold representing a certain state for the KPI, wherein KPI threshold corresponds to “a predetermined value”. Fig. 34AE: the graph illustrates machine data points that satisfy the KPI threshold, wherein the data points on the graph correspond to “a combination of the data items”).

Examiner’s Note
Examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and Figures may apply as well. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior arts or disclosed by the examiner. It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA1968)).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOQIN HU whose telephone number is (571)272-1792.  The examiner can normally be reached on Monday-Friday 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/XIAOQIN HU/Examiner, Art Unit 2168    

/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168